812 F.2d 1402Unpublished Disposition
NOTICE: Fourth Circuit I.O.P. 36.6 states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.Wayne E. WHAM, Petitioner-Appellant,v.COMMISSIONER OF INTERNAL REVENUE, Respondent-Appellee.
No. 86-1209.
United States Court of Appeals, Fourth Circuit.
Submitted Jan. 20, 1987.Decided Feb. 20, 1987.

Before RUSSELL, SPROUSE and CHAPMAN, Circuit Judges.
Wayne E. Wham, appellant pro se.
Robert Steven Pomerance, Michael Lee Paup, Roger Milton Olsen, United States Department of Justice;  Jean Owens, Internal Revenue Service, for appellee.
PER CURIAM:


1
A review of the record and the Tax Court's opinion discloses that this appeal from that court's order assessing a deficiency is without merit.  Because the dispositive issues recently have been decided authoritatively, we dispense with oral argument, deny appellant's motion for stay, and affirm the judgment below on the reasoning of the Tax Court.  Wham v. Commissioner, Tax Court No. 10680-83 (Dec. 26, 1985 and April 23, 1986).


2
AFFIRMED.